Citation Nr: 1048343	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  09-18 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance Center 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of overpayment in the amount 
of $3,232.97.

(The issue of entitlement to an increased disability rating for 
service-connected residuals of a right knee injury, currently 
evaluated 10 percent disabling, is addressed in a separate 
decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 1982 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2008 determination by the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises at the 
Regional Office (RO) & Insurance Center in Philadelphia, PA.  

In the August 2008 determination, the RO denied the Veteran's 
request for a waiver of compensation overpayment in the amount of 
$3,232.97 due to the Veteran's incarceration.  This overpayment 
was created when VA retroactively terminated the Veteran's 
compensation benefit from the 61st day of his confinement to the 
date of his release.  Indeed, the Veteran was incarcerated from 
April 2, 1999 through September 20, 2004.  The Veteran disagreed 
with the denial of his waiver request, and perfected an appeal as 
to that issue.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge at the Nashville RO in July 
2010.  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

Referred issue

At the July 2010 hearing, the Veteran specifically asserted that 
the creation of the $3,232.97 overpayment was in error.  See the 
July 2010 hearing transcript, pages 5 and 6.  Crucially, the 
issue of whether this overpayment was properly created has not 
yet been adjudicated by the agency of original jurisdiction 
(AOJ).  That matter is therefore referred to the AOJ for such 
additional action as may be appropriate.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the issue on 
appeal must be remanded for further evidentiary development.  

At the July 2010 hearing, the Veteran indicated that he filed 
financial status reports with the VA, as recently as three or 
four months prior to the hearing, in connection with his 
participation in the VA's Vocational Rehabilitation Program.  See 
the July 2010 hearing transcript, pages 7 and 8.  However, the 
most recent financial status report currently associated with the 
Veteran's claims file is dated in June 2008.  Because the 
Veteran's Vocational Rehabilitation File, if it exists, may 
contain information which has a bearing on the Veteran's waiver 
of overpayment claim, it should be obtained.

If the Vocational Rehabilitation File does not contain a current 
income eligibility verification report for 2010, the Veteran 
should be asked to complete a current financial status report 
listing all monthly income, monthly expenses, and assets.  

Additionally, as noted above, the Veteran has recently asserted 
that the overpayment at issue in this case was not properly 
created.  The Board has referred this matter to the RO for 
initial adjudication.  Significantly, the issue of whether the 
Veteran is entitled to a waiver of this overpayment is 
inextricably intertwined with the issue of whether the 
overpayment was properly created in the first place.  In other 
words, the outcome of the referred issue may impact the Veteran's 
current waiver claim.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) [two or more issues are inextricably intertwined if 
one claim could have significant impact on the other].  Action on 
the Veteran's claim for a waiver of overpayment is therefore 
deferred.

Accordingly, the case is REMANDED to the Regional Office & 
Insurance Center in Philadelphia, Pennsylvania for the following 
action:

1.  The RO should obtain the Veteran's 
Vocational Rehabilitation File and 
associate it with his VA claims folder.

2.  If the Veteran's Vocational 
Rehabilitation File does not contain a 
current financial status report, the RO 
should request that the Veteran provide a 
current financial status report listing 
all monthly income, monthly expenses, and 
assets.  He may submit supporting 
documentation, such as a copy of his tax 
returns or other financial information, if 
he so desires. He may also complete income 
eligibility verification reports (EVRs) 
for the years 2009 forward. Any documents 
received should be included in the claims 
folder for future review.

3.  The RO should also fully develop and 
adjudicate the issue of whether an 
overpayment of compensation benefits in 
the amount of $3,232.97 was properly 
created.  In the event that the claim is 
decided against the Veteran's favor, the 
Veteran may initiate an appeal of that 
decision by filing a timely Notice of 
Disagreement.  Following the issuance of a 
Statement of the Case, the Veteran may 
perfect an appeal by filing a timely VA 
Form 9 [Appeal to Board of Veterans' 
Appeals] with VA.  38 C.F.R. § 20.302 
(2010).   

4.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the RO 
should readjudicate the Veteran's waiver 
of overpayment claim.  If the claim is 
denied, the RO should provide the Veteran 
and his representative with a Supplemental 
Statement of the Case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


